Exhibit 10.1

 

LIMITED WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED
CREDIT AGREEMENT AND AMENDED AND RESTATED MANAGEMENT FEE
SUBORDINATION AGREEMENT

 

This LIMITED WAIVER AND FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
AND AMENDED AND RESTATED MANAGEMENT FEE SUBORDINATION AGREEMENT (this
“Amendment”) is entered into as of September 3, 2019, by and among the Lenders,
COMVEST CAPITAL IV, L.P., as agent for the Lenders (the “Agent”), VINTAGE STOCK,
INC., a Missouri corporation (the “Borrower”), and acknowledged and agreed to by
VINTAGE STOCK AFFILIATED HOLDINGS LLC, a Nevada limited liability company and
sole equity holder of the Borrower (the “Parent”), and, other than with respect
to Sections 2, 3, 8(a) and 12 of this Amendment, LIVE VENTURES INCORPORATED, a
Nevada corporation (the “Sponsor”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Parent, the Lenders from time to time party thereto
and Agent are party to that certain Amended and Restated Credit Agreement, dated
as of June 7, 2018 (as amended, restated, supplemented, or otherwise modified
from time to time, the “Credit Agreement”);

 

WHEREAS, the Agent, the Sponsor, Parent and the Borrower are party to that
certain Amended and Restated Management Fee Subordination Agreement, dated as of
June 7, 2018 (as amended, restated, supplemented, or otherwise modified from
time to time, the “Management Fee Subordination Agreement”);

 

WHEREAS, Sponsor entered into to that certain Limited Guaranty, dated as of June
7, 2018 in favor of Agent (as amended, restated, supplemented, or otherwise
modified from time to time, the “Sponsor Guaranty”);

 

WHEREAS, the Borrower has failed to comply with (x) Section 5.15 of the Credit
Agreement for the Fiscal Quarter ending June 30, 2019, which resulted in an
Event of Default under Section 7.01(d) of the Credit Agreement (the “Debt
Contribution Default”), and (y) Section 6.18(b) of the Credit Agreement for the
Fiscal Quarter ending June 30, 2019, which resulted in an Event of Default under
Section 7.01(c) of the Credit Agreement (the “Leverage Ratio Default” and,
together with the Debt Contribution Default, the “Specified Events of Default”);
and

 

WHEREAS, the Borrower (i) proposes to make certain amendments to the Credit
Agreement and the Management Fee Subordination Agreement and (ii) requests that
the Agent and Lenders waive the Specified Events of Default, and the Agent and
the Lenders are willing to agree to make such amendments and waive the Specified
Events of Default, in each case, on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:

 

1.      Defined Terms. Each capitalized term used herein and not defined herein
shall have the meaning ascribed to such term in the Credit Agreement as amended
hereby.

 

2.      Limited Waiver. Subject to the satisfaction of each of the conditions to
effectiveness set forth in Section 5, the Agent and Required Lenders hereby
irrevocably waive the Specified Events of Default and all rights and remedies
under the Credit Agreement and the other Loan Documents arising as a result of
the occurrence and continuance of the Specified Events of Default; provided that
nothing contained herein shall in any way (i) waive, release, modify or limit
any Loan Party’s obligations to otherwise comply with all terms and conditions
of any or all of the Credit Agreement (after giving effect to this Amendment)
and the other Loan Documents or (ii) waive, release, modify, hinder, restrict or
otherwise limit any or all of Agent’s or any Lender’s rights, remedies and
privileges thereunder following the occurrence of any Default or Event of
Default under the Credit Agreement, other than with respect to the Specified
Events of Default.

 

 

 



 1 



 

 

3.      Amendments to Credit Agreement.

 

(a)       Section 5.15 of the Credit Agreement is hereby amended by amending and
restating such Section in its entirety to read as follows:

“Section 5.15 Seller Subordinated Debt Contributions. Cause Sponsor to make each
Seller Subordinated Debt Contribution to the Parent for so long as any Seller
Subordinated Debt is outstanding, for application in accordance with the Seller
Debt Subordination Agreement; provided, that if the Senior Leverage Ratio is
less than 2.25:1.00 as of the last day of the most recently ended Fiscal Quarter
for which financial statements have been delivered pursuant to Section 5.04(b),
the Sponsor shall not be required to make, and the Loan Parties shall not be
required to cause the Sponsor to make, any Seller Subordinated Debt Contribution
to the Parent until such time as the Senior Leverage Ratio is greater than or
equal to 2.25:1.00 as of the last day of any subsequent Fiscal Quarter.”

 

(b)       Section 6.18(b) of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety to read as follows:

 

“(b)     Minimum EBITDA. At all times that the Senior Leverage Ratio is greater
than or equal to 1.50:1.00, permit EBITDA for the twelve (12) month period
ending on the last day of any Fiscal Quarter to be less than $11,500,000.”

 

(c)       The table set forth in Section 6.18(c) of the Credit Agreement is
hereby amended by replacing such table with the table set forth below:

 

Fiscal Quarter Ending  Senior Leverage
Ratio June 30, 2018 and September 30, 2018  2.85:1.00 December 31, 2018 
2.65:1.00 March 31, 2019  2.60:1.00 June 30, 2019  2.40:1.00 September 30, 2019 
2.40:1.00 December 31, 2019  2.40:1.00 March 31, 2020  2.20:1.00 June 30, 2020 
2.10:1.00 September 30, 2020  2.05:1.00 December 31, 2020  1.85:1.00 March 31,
2021  1.60:1.00 June 30, 2021 and each Fiscal Quarter thereafter  1.55:1.00

 

(d)       Section 6.18(f) of the Credit Agreement is hereby amended by amending
and restating such Section in its entirety to read as follows:

 

“(f)      Maximum New Store Openings. Establish more than five (5) new retail
locations of the Loan Parties in any consecutive twelve (12)-month period;
provided, that no Loan Party may establish any new retail location if, at the
time such location is established, the Borrower is not in compliance on a pro
forma basis with the covenants set forth in this Section 6.18 (recomputed as of
the most recently ended Fiscal Quarter for which financial statements have been
provided pursuant to Section 5.04(b)).”

 

 

 



 2 



 

 

4.      Amendments to Management Fee Subordination Agreement.

 

(a)         Section 1 of the Management Fee Subordination Agreement is hereby
amended by amending and restating the definition “Standstill Period” to read as
follows:

 

““Standstill Period” shall mean the period beginning on the Closing Date and
ending such time as all of the following conditions have been satisfied (the
“Leverage Conditions” and the date the Leverage Conditions are satisfied, the
“Leverage Conditions Date”): (i) the Senior Leverage Ratio as of the last day of
any Fiscal Quarter is less than 2.25:1.00 and (ii) the Borrower has delivered to
the Senior Agent an officer’s certificate executed by the Chief Executive
Officer or Chief Financial Officer of the Borrower certifying as to the
foregoing subclause (i) and setting forth in reasonable detail the calculation
of the Senior Leverage Ratio as of such date; provided, that if after the
Leverage Conditions Date, the Senior Leverage Ratio as of the last day of any
Fiscal Quarter is greater than or equal to 2.25:1.00, the Leverage Conditions
shall no longer be satisfied as of such day.”

 

(b)        The proviso at the end of Section 2(b)(ii) of the Management Fee
Subordination Agreement is hereby amended to read as follows:

 

“1. (A) no Default or Event of Default has occurred and is continuing or would
result from any such Subordinated Payment and (B) both before and after giving
pro forma effect to any such Subordinated Payment, the Loan Parties are in
compliance with the financial covenants set forth in Section 6.18 of the Credit
Agreement;

 

2. after giving pro forma effect to any such Subordinated Payment, Liquidity is
greater than or equal to $1,000,000;

 

3. the aggregate amount of all Subordinated Payments made in any Fiscal Quarter
cannot exceed $125,000; and

 

4. the Borrower shall deliver to the Senior Agent an officer’s certificate
executed by the Chief Executive Officer or Chief Financial Officer of the
Borrower certifying as to the foregoing subclauses (i) and (ii) and setting
forth in reasonable detail the calculation of Liquidity on a pro forma basis
after giving effect to each such Subordinated Payment.”

 

5.      Conditions Precedent to Amendment. The satisfaction of each of the
following shall constitute conditions precedent to the effectiveness of this
Amendment and each and every provision hereof (the date such conditions
precedent are satisfied, the “First Amendment Effective Date”):

 

(a)       Agent (or its counsel) shall have received, in form and substance
satisfactory to Agent:

 

(i)this Amendment duly executed by the Agent, the Lenders party hereto, the
Borrower, Parent and Sponsor;

 

(ii)a certificate of the Secretary of State or other appropriate governmental
official of the jurisdiction of incorporation or formation, as applicable, of
each Loan Party, dated reasonably prior to the First Amendment Effective Date,
stating that such Person is duly formed and in good standing in such
jurisdiction; and

 

(iii)evidence that the Borrower has paid to the Agent (i) an amendment fee in
the amount of $60,608.97 and (ii) all other fees, expenses and reimbursement
amounts due and payable to the Agent and Lenders (and reasonable evidence of
which has been provided to Borrower) have been paid.

 

 

 



 3 



 

 

(b)       The representations and warranties in this Amendment shall be true and
correct on and as of the date hereof.

 

(c)       As of the date hereof and after giving effect to the waiver set forth
in Section 2, no event shall have occurred and be continuing or would result
from the consummation of the transactions contemplated by this Amendment that
would constitute an Event of Default or a Default.

 

(d)       As of the date hereof, no Material Adverse Effect shall have occurred
and is continuing or would result from the consummation of the transactions
contemplated by this Amendment.

 

(e)       Agent shall have received such other information, documents,
instruments or approvals as Agent or its counsel may reasonably request.

 

6.      Sponsor Guaranty. Agent, each Lender, each Loan Party and the Sponsor
each hereby acknowledge and agree that, as of the First Amendment Effective
Date, the Sponsor’s Guaranty of the Guaranteed Obligations under Section 1 shall
terminate; provided, that the foregoing termination of the Guaranteed
Obligations shall have no effect on the Sponsor’s obligations under Section 26
of the Sponsor Guaranty and the Sponsor hereby reaffirms its obligations under
Section 26 of the Sponsor Guaranty.

 

7.      Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW).

 

8.      Representations and Warranties.

 

(a)        Each Loan Party hereby represents and warrants to Agent and each
Lender that:

 

(i)        at the time of and immediately after giving effect to this Amendment,
all representations and warranties set forth in the Loan Documents are true and
correct in all respects on and as of the date of this Amendment, in each case
before (other than any such representations and warranties expressly addressed
by the consents or the amendments contained herein) and after giving effect
hereto, except to the extent made as of a specific date (in which case such
representations and warranties shall be true and correct in all respects as of
such date);

 

(ii)       the execution, delivery, and performance by such Loan Party of this
Amendment (1) are within such Loan Party’s powers and have been duly authorized
by all necessary action on the part of such Loan Party, (2) do not and will not
violate (A) any provision of any Applicable Law or any order of any court or
other agency of government, or (B) any provision of the Organic Documents of any
such Loan Party, or any Contract to which such Loan Party is a party, or by
which any such Loan Party or any assets or properties of any such Loan Party are
bound, and (3) do not conflict with, result in a breach of, or constitute (after
the giving of notice or lapse of time or both) a default under, or except for
any Lien in favor of Agent, for the benefit of Agent and the other Secured
Persons, as may be provided in the Loan Documents, result in the creation or
imposition of any Lien of any nature whatsoever upon any of the property or
assets of Borrower or any other Loan Party pursuant to, any such Organic
Document, Contract or otherwise;

 

 

 



 4 



 

 

(iii)       this Amendment constitutes such Loan Party’s valid and binding
obligation, enforceable against such Loan Party in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency, fraudulent
conveyance, reorganization or moratorium laws, or other similar laws affecting
creditors’ rights and general principles of equity;

 

(iv)       this Amendment has been duly executed and delivered by such Loan
Party; and

 

(v)       after giving effect to the limited waiver set forth in Section 2, no
Default or Event of Default has occurred and is continuing.

 

(b)       Sponsor represents and warrants to Agent and each Lender that:

 

(i)        at the time of and immediately after giving effect to this Amendment,
all representations and warranties of the Sponsor set forth in the Loan
Documents are true and correct in all respects on and as of the date of this
Amendment, in each case before (other than any such representations and
warranties expressly addressed by the consents or the amendments contained
herein) and after giving effect hereto, except to the extent made as of a
specific date (in which case such representations and warranties shall be true
and correct in all respects as of such date);

 

(ii)        the execution, delivery, and performance by Sponsor of this
Amendment (1) are within such Sponsor’s powers and have been duly authorized by
all necessary action on the part of the Sponsor, (ii) do not and will not
violate (A) any provision of any Applicable Law or any order of any court or
other agency of government, or (B) any provision of the Organic Documents of
Sponsor, or any Contract to which Sponsor is a party, or by which Sponsor or any
assets or properties of Sponsor are bound, and (iii) do not conflict with,
result in a breach of, or constitute (after the giving of notice or lapse of
time or both) a default under any such Organic Document, Contract or otherwise;

 

(iii)       this Amendment constitutes Sponsor’s valid and binding obligation,
enforceable against Sponsor in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, fraudulent conveyance,
reorganization or moratorium laws, or other similar laws affecting creditors’
rights and general principles of equity; and

 

(iv)       this Amendment has been duly executed and delivered by Sponsor.

 

9.      Entire Agreement; Effect of Amendment. This Amendment, and the terms and
provisions hereof, and the documents referenced herein, constitute the entire
agreement among the parties pertaining to the subject matter hereof and
supersede any and all prior or contemporaneous amendments relating to the
subject matter hereof. There are no oral agreements among the parties pertaining
to the subject matter hereof. The Credit Agreement and the other Loan Documents
(as amended hereby) shall be and remain in full force and effect in accordance
with its respective terms and hereby is ratified and confirmed in all respects.
The execution, delivery, and performance of this Amendment shall not, except as
expressly set forth herein, operate as a consent to, as a waiver of or as an
amendment of, any right, power, or remedy of Agent or any Lender under the
Credit Agreement or any other Loan Document, in each case, as in effect prior to
the date hereof. To the extent any terms or provisions of this Amendment
conflict with those of Credit Agreement or other Loan Documents, the terms and
provisions of this Amendment shall control. This Amendment is a “Loan Document”
for all purposes.

 

 

 



 5 



 

 

10.     Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
facsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

 

11.     Reaffirmation. Each of Loan Party and Sponsor hereby (a) acknowledges
and reaffirms its obligations to Agent and each Lender under any Loan Document
(as amended hereby) to which it is a party and (b) agrees that each of the Loan
Documents (as amended, modified or waived hereby) to which it is a party shall
remain in full force and effect.

 

12.    Ratification of Security Interests and Liens. Each Loan Party hereby
confirms and agrees that: (a) all security interests and Liens granted to the
Agent pursuant to the Loan Documents continue in full force and effect and (b)
all Collateral remains free and clear of any Liens other than Liens in favor of
Agent and other Permitted Liens. Nothing herein contained is intended to impair
the validity, priority and extent of Agent’s security interest in and Liens upon
the Collateral.

 

13.    Further Assurances. Each party hereto agrees to take such action and
execute, acknowledge and deliver, at their sole cost and expense, such
agreements, instruments or other documents as may be reasonably necessary to
carry out the intent of this Amendment.

 

14.    Miscellaneous.

 

(a)       Upon the effectiveness of this Amendment, each reference in the Credit
Agreement or the Management Fee Subordination Agreement, as applicable, to “this
Agreement”, “hereunder”, “herein”, “hereof” or words of like import referring to
the Credit Agreement or the Management Fee Subordination Agreement, as
applicable, shall mean and refer to the Credit Agreement or the Management Fee
Subordination Agreement, as applicable, as amended by this Amendment.

 

(b)      Upon the effectiveness of this Amendment, each reference in any Loan
Document to the “Credit Agreement” or “Management Fee Subordination Agreement”
as applicable, “thereunder”, “therein”, “thereof” or words of like import
referring to the Credit Agreement or the Management Fee Subordination Agreement,
as applicable, shall mean and refer to the Credit Agreement or the Management
Fee Subordination Agreement, as applicable, as amended by this Amendment.

 

(c)       This Amendment shall not constitute a modification of the Credit
Agreement or any other Loan Document or a course of dealing with Agent or any
Lender at variance with the Credit Agreement such as to require further notice
by Agent or any Lender to require strict compliance with the terms of the Credit
Agreement and the other Loan Documents in the future, except as expressly set
forth herein.

 

15.  RELEASE. IN CONSIDERATION OF THE AMENDMENTS CONTAINED HEREIN THE
SUFFICIENCY OF WHICH IS HEREBY ACKNOWLEDGED, EACH Loan Party AND SPONSOR HEREBY
IRREVOCABLY RELEASES AND FOREVER DISCHARGES AGENT AND EACH LENDER AND EACH OF
THEIR RESPECTIVE AFFILIATES AND ITS OFFICERS, PARTNERS, DIRECTORS, TRUSTEES,
EMPLOYEES AND AGENTS (EACH, A “RELEASED PERSON”) OF AND FROM ALL DAMAGES,
LOSSES, CLAIMS, DEMANDS, LIABILITIES, OBLIGATIONS, ACTIONS AND CAUSES OF ACTION
WHATSOEVER WHICH ANY SUCH PERSON MAY NOW HAVE OR CLAIM TO HAVE ON AND AS OF THE
DATE HEREOF AGAINST ANY RELEASED PERSON, WHETHER PRESENTLY KNOWN OR UNKNOWN,
LIQUIDATED OR UNLIQUIDATED, SUSPECTED OR UNSUSPECTED, CONTINGENT OR
NON-CONTINGENT, AND OF EVERY NATURE AND EXTENT WHATSOEVER WITH RESPECT TO THE
CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED
THEREBY, EXCEPT WITH RESPECT TO OBLIGATIONS UNDER THE LOAN DOCUMENTS TO BE
PERFORMED BY ANY RELEASED PERSON AFTER THE DATE OF THIS AMENDMENT (COLLECTIVELY,
“CLAIMS”). EACH Loan Party and SPONSOR EACH HEREBY REPRESENTS AND WARRANTS TO
AGENT, DOCUMENTATION AGENT AND EACH LENDER THAT NO SUCH PERSON HAS GRANTED OR
PURPORTED TO GRANT TO ANY OTHER PERSON ANY INTEREST WHATSOEVER IN ANY CLAIM, AS
SECURITY OR OTHERWISE.

 

[Remainder of page intentionally left blank]

 

 



 6 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their duly authorized officer as of the day and year first written
above.

 



  COMVEST CAPITAL IV, L.P.   as Agent and a Lender   By: ComVest Capital IV
Partners, L.P., its General Partner   By: ComVest Capital IV Partners UGP, LLC,
its General Partner           By:  /s/ Greg
Reynolds                                         Name:   Greg
Reynolds                                         Title:
  Partner                                                             COMVEST
CAPITAL IV (LUXEMBOURG)
MASTER FUND, SCSP,   as a Lender       By: Comvest Capital Advisors, LLC, as
investment manager           By:  /s/ Greg
Reynolds                                         Name:   Greg
Reynolds                                        Title:
  Partner                                                    

 



  VINTAGE STOCK, INC.,   as Borrower       By: /s/ Mark A.
Szafranowski                            Name: Mark A.
Szafranowski                             Title: Chief Financial
Officer                           

 

 

 

 



 7 



 

 



Acknowledged and Agreed:       VINTAGE STOCK AFFILIATED HOLDINGS LLC,   as
Parent           By: /s/ Jon Isaac                                   Name: Jon
Isaac                             

Title: President                             

      LIVE VENTURES INCORPORATED,   as Sponsor       (other than with respect to
Sections 2, 3, 8(a) and
12 of this Amendment)       By: /s/ Jon Isaac                                  
Name: Jon Isaac                              Title: President &
CEO                  

 

 

 

 

 

 

 



 8 



 

